838 A.2d 662 (2003)
Phillip S. SUNDERLAND and Phillip S. Sunderland, Administrator of the Estate of Helen Sunderland and Deborah S. Yarnell and John P. Sunderland and James P. Sunderland, Appellants
v.
R.A. BARLOW HOMEBUILDERS, a/k/a Barlow Homebuilders, Inc., a/k/a Barlow Construction, Inc. Robert A. Barlow, Sr. Individually and/or d/b/a R.A. Barlow Homebuilders, a/k/a Barlow Homebuilders, Inc., a/k/a Barlow Construction, Inc. and Robert A. Barlow, Jr., Tauder Ford, Inc., n/k/a John Kennedy Ford, Inc., John Kennedy Ford, Inc., Formerly Known as Tauder, Inc., Glocker & Co., Inc. and Jerry Delena and Mars Construction, Appellees.
Supreme Court of Pennsylvania.
Argued October 20, 2003.
Decided December 18, 2003.
Michael T. Droogan, Eugene Michael Hamill, Philadelphia, for Phillip S. Sunderland. et al., appellants.
Henry T. Crocker, Pottstown, for R.A. Barlow Homebuilders, et al., appellees.
*663 Nancyjean P. Petro, Philadelphia, for Robert A. Barlow, Sr., et al., appellees.
William M. Connor, Philadelphia, for Tauder Ford, Inc., n/k/a John Kennedy Ford, Inc., appellee.
Jay David Branderbit, Philadelphia, Jeffrey William McDonnell, Glenside, for Glocker & Co., Inc. and Jerry Delena, Appellees.
Before: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and LAMB, JJ.

ORDER
PER CURIAM.
AND NOW, this 18th day of December, 2003, the order of the Superior Court is AFFIRMED based on the reasoning set forth in Sunderland v. R.A. Barlow Homebuilders, 791 A.2d 384 (Pa.Super.2002) (Hudock, J.).